                     IN THE UNITED STATES DISTRICT COURT                                     I        E
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division                                   m        I 62019
UNITED STATES OF AMERICA,                                                     CLERK, U.S. DISTRICT COURT
                                                                                     RICHMOND. VA

V.                                                     Criminal No.     3:18-cr-149

RODOLFO SEGURA-VIRGEN,

      Defendant.




                                MEMORANDUM OPINION


      This    matter    is   before    the    Court     on   DEFENDANT'S       MOTION            TO


DISMISS THE INDICTMENT          (the "Motion")         (ECF No.   11) which,        for the

following reasons, will be denied.

                                      BACKGROUND


I.    Procedural Context


       Rodolfo Segura-Virgen ("Segura")i „as charged in a one-count

indictment with violating 8 U.S.C.                 §   1326(a)    and     (b) (2)   by re-

entering     the   country after having been              removed.      ECF No.         1.       On

February 22,       2019,     Segura   filed    the Motion.        ECF No.      11.           The

parties fully briefed the Motion,              and,      on April 9 and 10, 2019,

the Court received evidence and heard oral argument on it.                                   The

Motion is now ripe for decision.

II.   Factual Background

      Segura is a citizen of Mexico. ECF No. 12 at 1; Gov't Ex. 2.



1     The    Court    follows   the   lead    of   counsel    for   the    Defendant             in
referring to Segura-Virgen as "Segura."
